Citation Nr: 0512398	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  02-12 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to March 12, 2001, for 
the grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from December 1965 to December 
1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Waco, Texas. 


FINDINGS OF FACT

1.  The veteran separated from service in December 1967.  

2.  PTSD was added as a diagnostic entity to the Rating 
Schedule for Mental Disorders on April 11, 1980.

3.  In March 1982, the veteran filed a claim of service 
connection for PTSD; the claim was denied in May 1982 based 
on lack of diagnosis of PTSD, and the veteran was informed of 
that denial by letter dated June 16, 1982, but did not file 
an appeal within one year of notification.  

4.  The veteran attempted to reopen the claim in May 1986 and 
October 1989; the RO declined to reopen the claim in June 
1986 and March 1990 rating decisions, respectively, based on 
a lack of diagnosis of PTSD, and the veteran was informed of 
those denials by letter, but did not file an appeal within 
one year of notification.  

5.  In a VA form 21-526, veteran's application for 
compensation or pension, received by the RO on March 12, 
2001, the veteran raised a claim of entitlement to service 
connection for PTSD.

6.  The earliest medical evidence of PTSD is dated in March 
2001.


CONCLUSION OF LAW

The criteria for an effective date prior to March 12, 2001, 
for the grant of service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This Vietnam-era combat veteran contends that the effective 
date of the award of service connection for PTSD should be 
March 12, 1982, the date he filed his initial claim of 
service connection for PTSD.  

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

In VAOPGCPREC 8-2003, the VA General Counsel has provided 
guidance for VA adjudicators with regard to notice 
requirements for issues which arise following an initial 
grant of benefits.  Under 38 U.S.C. § 5103(a), the VA, upon 
receipt of a complete or substantially complete application, 
must notify the claimant of the information and evidence 
necessary to substantiate the claim for benefits.  Under 38 
U.S.C. § 7105(d), upon receipt of a notice of disagreement in 
response to a decision on a claim, the "agency of original 
jurisdiction" must take development or review action it 
deems proper under applicable regulations and issue a 
statement of the case if the action does not resolve the 
disagreement either by grant of the benefits sought or 
withdrawal of the notice of disagreement.  If, in response to 
notice of its decision on a claim for which VA has already 
given the section 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  See VAOPGCPREC 8-2003  

A VCAA-compliant letter was sent to the veteran in April 
2001, prior to the rating decision granting service 
connection for PTSD in December 2001.  A statement of the 
case was issued on the effective date issue in July 2002.  
Supplemental statements of the case were issued in March 2003 
and October 2004.  All appropriate action was accomplished 
consistent with VAOPGCPREC 8-2003.  

With respect to the duty to assist, the VCAA also provides 
that VA will make reasonable efforts to help the veteran 
obtain evidence necessary to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VA's duty includes making 
efforts to obtain his service medical records, if relevant to 
the claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  VA will 
provide a medical examination which includes a review of the 
evidence of record if VA determines it is necessary to decide 
the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).

The Board finds that the RO has provided adequate assistance 
in the development of the veteran's claim.  The veteran's 
service medical records and VA post-service clinical reports 
are associated with the claims file.  Also of record are VA 
examination reports.  An additional examination is not 
required in this matter.  The veteran offered testimony at a 
hearing held at the RO before RO personnel in February 2003.  
The veteran indicated in October 2004 correspondence that he 
has no additional evidence to submit.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  

Criteria: earlier effective dates

The effective date for the grant of service connection for a 
disease or injury is the day following separation from active 
duty or the date entitlement arose if a claim is received 
within one year after separation from service.  Otherwise, 
the effective date is the date of receipt of claim, or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110.

The relevant regulations for establishing an effective date 
for an award of benefits arising from a claim that has been 
reopened based on new and material evidence provide in 
pertinent part as follows:

(q) New and material evidence:

	(1) Other than service department records:

	(i) Received within appeal period or prior to appellate 
decision.  The effective date will be as though the former 
decision had not been rendered...

	(ii) Received after final disallowance.  Date of receipt 
of new claim or date entitlement arose, whichever is later...

(r) Reopened claims: Date of receipt of claim or date 
entitlement arose, whichever is later...

38 C.F.R. § 3.400(q), (r) (2004).

Effective April 11, 1980, PTSD was included as a diagnostic 
entity in VA's Schedule for Rating Mental Disorders 
(Schedule).  38 C.F.R. Part 4 (1980).  The addition of PTSD 
as a diagnostic entity in VA's Schedule was a "liberalizing 
VA issue" for purposes of 38 C.F.R. § 3.114(a) (2004).

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  Where pension, 
compensation, or dependency and indemnity compensation is 
awarded or increased pursuant to a liberalizing law or VA 
issue which became effective on or after the date of its 
enactment or issuance, in order for a claimant to be eligible 
for a retroactive payment under the provisions of this 
paragraph the evidence must show that the claimant met all 
eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue and that 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of entitlement.  
38 C.F.R. § 3.114(a) (2004).  

Legal Analysis

The veteran does not claim, and the record does not show, 
that he met all eligibility criteria for the liberalized 
benefit on the effective date of the liberalizing law or VA 
issue and that such eligibility existed continuously from 
that date to the date of claim or administrative 
determination of entitlement.  His argument, as clarified in 
his February 2003 personal hearing, is that he seeks an 
effective date of March 1982 for PTSD.  

For PTSD service connection claims, an effective date prior 
to the date of claim cannot be assigned under 38 C.F.R. § 
3.114(a) unless the claimant met all eligibility criteria for 
the liberalized benefit on April 11, 1980, the effective date 
of the regulatory amendment adding the diagnostic code for 
PTSD, and such eligibility existed continuously from that 
date to the date of claim or administrative determination of 
entitlement.  See VAOPGCPREC 26-97 (July 16, 1997), 62 Fed. 
Reg. 63604 (1997).  As set forth elsewhere in this decision, 
there is no diagnosis of PTSD prior to March 2001, thus, 
continuous eligibility from any date to the date of claim or 
administrative determination of entitlement is not possible 
in this case.  

The Board has further reviewed the record and finds no 
earlier claim for service connection for PTSD.  The claim of 
service connection for PTSD filed in March 1982 was denied in 
May 1982, and the veteran was informed of that denial and of 
his appellate rights by letter dated June 16, 1982.  Medical 
evidence associated with that claim, including VA examination 
dated in July 1982, failed to yield a diagnosis of PTSD.  He 
did not file an appeal of that decision within one year, and 
the decision became final.  See 38 C.F.R. § 20.302 (2004).  
He attempted to reopen the claim in May 1986.  Evidence 
submitted showed no treatment for or diagnosis of PTSD.  The 
RO issued a rating decision in June 1986, finding that no new 
and material evidence had been presented to reopen the claim, 
and it remained denied.  A notification letter was sent to 
the veteran on June 16, 1986.  See 38 C.F.R. §§ 3.104, 3.156 
(2004).  He again attempted to reopen the claim in October 
1989.  Evidence submitted showed no treatment for or 
diagnosis of PTSD.  The RO issued a rating decision in March 
1990, finding that no new and material evidence had been 
presented to reopen the claim, and it remained denied.  A 
notification letter was sent to the veteran March 20, 1990.  
See 38 C.F.R. §§ 3.104, 3.156.  He did not appeal.

On March 12, 2001, the veteran submitted a VA form 21-526, 
claiming service connection for PTSD.  VA treatment records 
were obtained, which showed diagnoses of PTSD dating from 
March 21, 2001.  VA examination dated in August 2001 showed a 
diagnosis of PTSD.  

The RO found new and material evidence to reopen the claim 
had been presented.  The RO noted that no earlier treatment 
records or examinations had yielded a diagnosis of PTSD.  It 
was noted that the claim had previously been denied because 
this combat veteran did not have a diagnosis of PTSD.  
Service connection was granted, and a 30 percent rating was 
assigned, both effective from March 12, 2001, the date of the 
reopened claim.  

The veteran testified at a hearing at the RO in February 
2003.  He said that he was first diagnosed a shaving PTSD in 
March 2001, but that he had had this problem since service.

The Board therefore concludes that March 12, 2001, is the 
proper effective date for service connection.  This effective 
date is set in accordance with 38 C.F.R. § 3.400 (q), (r) 
(2004).  The reason for this is that, if the entitlement 
arose prior to March 12, 2001, then the date of claim would 
be the later of the two, and hence the correct effective date 
as provided by both of these provisions of 38 C.F.R. § 3.400.  
The medical evidence is uncontroverted with regard to the 
first diagnosis of PTSD.  That date is in March 2001, as 
reflected in the VA treatment records and confirmed by the 
diagnosis on VA examination in August 2001.  

Any evidence showing that the entitlement occurred after 
March 12, 2001, would not entitle the veteran to an earlier 
effective date, since the later of the two dates is 
controlling.

As medical records show that PTSD was diagnosed almost 
contemporaneously with the date of claim, in March 2001, the 
date of claim, March 12, 2001, is the proper effective date 
for the grant of service connection.

The Board has considered the veteran's argument, that he 
should be granted an effective date to March 1982.  However, 
prior final decisions preclude such a finding in the absence 
of a showing of clear and unmistakable error.  See 38 C.F.R. 
§ 3.105 (2004).  This effective date was assigned based on 
the submission of new and material evidence, consistent with 
the controlling regulation, 38 C.F.R. § 3.400.  The veteran's 
argument is thus not persuasive in establishing an earlier 
effective date.  

In conclusion, March 12, 2001, is the proper effective date 
for a grant of service connection for PTSD, and there is no 
basis for an earlier effective date.  The Board notes that, 
as there is not an approximate balance of positive and 
negative evidence regarding the merits of the appellant's 
claim that would give rise to a reasonable doubt in favor of 
the appellant, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

An effective date prior to March 12, 2001, for the grant of 
service connection for post-traumatic stress disorder is 
denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


